NON-FINAL OFFICE ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
I.	Acknowledgements
The instant application has an actual filing date of August 5, 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a continuation of Reissue App. 15/000,917 (now U.S. Reissued Patent RE47,565), and is a reissue application of U.S. Pat. 9,077,589.  The ’589 patent issued from App. 14/192,136, filed February 27, 2014, as a continuation of App. 12/913,119, filed on October 27, 2010 (now Pat. 8,693,571).  Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File provisions do not apply. Instead, the earlier First to Invent provisions apply.
The ’589 patent issued with claims 1-21, which were reissued in U.S. Reissued Pat. RE47,565, and are canceled in this proceeding.  New claims 22-32 are pending.
II.	Application Data Sheet
The Application Data Sheet is objected to because it fails to additionally indicate that the instant application is a reissue of App. 14/192,136 (U.S. Pat. 9,077,589) in the Domestic Benefit/National Stage Information section.

III.	Specification
The specification is objected to because it fails to identify application 16/530,846 as an additional reissue application of the ’589 patent.  See 37 CFR 1.177(a).
IV.	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-21 of U.S. Reissued Patent RE47,565. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 28-31 differ from claims 18-21 of the ’565 patent, respectively, by additionally reciting “receiving a Single-Carrier Discrete Cosine Transform (SC-DCT) OFDM signal from a transmitter circuit.” 
As noted in the preamble of claim 18 of the ’565 patent, the purpose of the recited method is to process a received Single-Carrier Discrete Cosine Transform (SC-DCT) OFDM signal.  Thus, the step of “receiving a Single-Carrier Discrete Cosine Transform (SC-DCT) OFDM signal from a transmitter circuit” is merely a necessary preceding step to realize this stated purpose.  As such, the claims of the ’565 patent anticipate claims 28-31.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Reissued Patent RE47,565 in view of Applicant’s Admitted Prior Art. Although the claims at issue are not identical, they are not patentably distinct from each other.
In addition to the differences noted above for parent claim 28, claim 32 additionally recites, “wherein receiving the SC-DCT OFDM signal comprises receving the SC-DCT OFDM signal from a Long Term Evolution (LTE) network or an LTE-Advanced network.”
The patent owner acknowledges in the underlying patent in this proceeding that it has been known that OFDM signals have been used in LTE and LTE-Advanced communication systems.  See ’589 patent at col. 1, lines 24-35.  It would have been obvious to utilize a OFDM receiving method within an 
Claims 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of U.S. Reissued Patent RE47,565 in view of Applicant’s Admitted Prior Art and MYUNG, H. et al., “Single Carrier FDMA for Uplink Wireless Transmission,” IEEE Vehicular Technology Magazine, September 2006, pages 30-38 (prior art of record). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 22-25 differ from claims 14-17 of the ’565 patent, respectively, by additionally reciting “a radiofrequency converter configured to receive a Single-Carrier Discrete Cosine Transform (SC-DCT) OFDM signal.” 
As noted in the preamble of claim 14 of the ’565 patent, the purpose of the receiver circuit is to process a received Single-Carrier Discrete Cosine Transform (SC-DCT) OFDM signal.  The patent owner acknowledges in the underlying patent in this proceeding (U.S. Pat. 9,077,589) that it has been known that prior art OFDM transmission involves a radiofrequency signal.  See ’589 patent at col. 1, lines 24-49.  Further, Myung et al. teaches that using a receiver with a radiofrequency converter to receive an OFDM signal has been known.  See, e.g., Myung, p. 31 (first full paragraph) and p. 32 (Fig. 2 and its associated description). It would have obvious to include such a radiofrequency converter as a known and accepted means of properly achieving the stated goal of receiving an OFDM signal.
In addition to the differences noted above for parent claim 22, claim 26 additionally recites, “wherein the receiver circuit forms a part of a base station.”  
Myung et al. further teaches an OFDM receiver being part of a base station.  See, e.g., Myung et al. at p. 31 (first full paragraph).  It would have been obvious to incorporate such an OFDM receiver into a base station to utilize known and well supported communication system architectures for an OFDM system.

The patent owner acknowledges in the underlying patent in this proceeding that it has been known that OFDM signals have been used in LTE and LTE-Advanced communication systems.  See ’589 patent at col. 1, lines 24-35.  It would have been obvious to utilize a OFDM signal receiver circuit within an LTE or LTE-Advanced communication system to realize the claimed functionality within a well-known and standardized system.
V.	Allowable Subject Matter
Claims 22-32 are rejected under the doctrine of nonstatutory double patenting, as set forth above. However, these claims appear to be otherwise allowable over the prior art.
The prior art of record fails to teach or fairly suggest mapping even-numbered or odd-numbered ones of the 2M input subcarriers as said M output carriers, in dependence on an even/odd shift control signal applied to each of the series DCT decoder stages, in combination with the remaining features of independent claim 22. Independent claim 28 recites similar features and is allowed for the same reason.

VI.	Conclusion
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,077,589 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC B KISS whose telephone number is (571)272-3699.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Eric B. Kiss/Patent Reexam Specialist, Art Unit 3992                                                

Conferees: 

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992